IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,                     )
                                         )       DIVISION ONE
                     Respondent,         )
                                         )       No. 77730-1-1
                v.                       )
                                         )       UNPUBLISHED OPINION
REBECCA LOUISE MCINTIRE,                 )
                                         )
                     Appellant.          )       FILED: February 26, 2018




                                                                                     9C:9 WV 9Z 93J 010Z
                                         )

       DWYER, J. — Following a bench trial, Rebecca McIntire was found guilty of

unlawful possession of a controlled substance. On appeal, McIntire contends

that the trial court erred by denying her motion to suppress evidence of the drugs

discovered in her purse. Finding no error, we affirm.



      The State charged Rebecca McIntire with possession of heroin. McIntire

filed a motion to suppress evidence of the heroin discovered in her purse.

Following a CrR 3.6 hearing, the trial court entered written findings of the

following undisputed facts:

       1.1    Officer John Dorff and Sergeant Doug Clary were employed
              by the Centralia police department and working in their
              capacity as law enforcement officers on October 1, 2016.
       1.2    At approximately 4:30 pm, Dorff and Clary arrived at the
              King Oscar Motel in Centralia to look for Natalie Sanchez
              based on an anonymous tip that she was staying in a
              particular room at that hotel.
       1.3    Natalie had an active warrant for her arrest on October 1,
              2016.
No. 77730-1-1/2

      1.4    Both Dorif and Clary went to the lobby of the hotel and
             spoke with the clerk about Natalie staying at the hotel.
      1.5    The clerk informed Dorff and Clary that Natalie Sanchez was
             not registered in that particular room, but Alicia Sanchez
             was.
      1.6    The clerk stated that if anyone other than Alicia Sanchez
             was in the hotel room, she (the clerk) wanted them
             trespassed from the hotel.
      1.7    The clerk informed Dorff and Clary how to get to the room
             Alicia was registered in.
      1.8    When they arrived at the hotel room, Dorff and Clary
             knocked on the door, which was answered a short while later
             by a person Clary visually recognized as Rebecca McIntire.
      1.9    Dorff explained to McIntire why he and Clary were at her
             hotel room, and asked if Natalie was in the room.
      1.10   McIntire informed Dorff and Clary that she was the only
             person in the hotel room.
      1.11   Around this same time, the clerk came to the room,
             observed McIntire, stated that she (McIntire) was not
             registered to the room, and requested law enforcement
             trespass McIntire from the room.
      1.12   The officers did not obtain any additional information
             regarding the basis for the clerk's request to trespass
             McIntire, and their authority to trespass was based on the
             clerk's request alone.
      1.13   When the clerk requested McIntire be trespassed, Dorff and
             Clary told her to gather her belongings and leave the room.
      1.14   While she was gathering her belongings, Dorff and Clary
             entered the hotel room to ensure Natalie was not present
             and to make sure McIntire did not pick up any type of
             weapon.
      1.15   During the time McIntire was gathering her belongings, Dorff
             asked for her driver's license in a normal, non-threatening
             tone.
      1.16   Dorf, was in possession of McIntire's license for an unknown
             length of time.
      1.17   That request was for Dorff to enter McIntire's name into the
             Spillman system to log for future officers to be able to see
             [that] McIntire was trespassed from the King Oscar Motel.
      1.18   An additional purpose for running McIntire's name was to
             check for any active warrants.
      1.19   The entry into Spillman for trespassing notice and the check
             for warrants are run on the same system and accomplished
             at the same time.
      1.20   McIntire returned as having a misdemeanor warrant from
             Chehalis.

                                       2
No. 77730-1-1/3

      1.21 McIntire was advised she was under arrest for the warrant.
      1.22 When McIntire was advised she was under arrest, she was
           in possession of her belongings she had gathered from the
           room.
      1.23 When she was advised she was under arrest, McIntire asked
           if she could return the items to the room.
      1.24 When advised that she could not return the items to the
           room, McIntire stated that the purse she was carrying
           contained her wallet, cell phone, and her identification, but
           the purse was not hers and anything else inside the purse
           she knew nothing about.
      1.25 A search of the purse incident to McIntire's arrest revealed a
           plastic baggie that contained a receipt from Goodwill that
           was folded up. Inside the receipt was a black, tar-like
           substance.
      1.26 Clary later field-tested this substance, which returned
           positive for heroin.

      The trial court entered the following conclusions of law:

      2.1    Dorff and Clary were validly trespassing McIntire from the
             hotel based on the request of the hotel clerk.
      2.2    The request for McIntire's identification was necessary to
             register her information for trespassing purposes.
      2.3    The seizure of McIntire's license was minimally intrusive to
             accomplish that goal.
      2.4    The discovery of the controlled substances in McIntire's
             purse was pursuant to a lawful search incident to arrest.
      2.5    All statements made by McIntire were voluntary and
             admissible at trial.

      The trial court denied the motion to suppress. After a stipulated facts

bench trial, the trial court found McIntire guilty and imposed a standard range

sentence. McIntire appeals.

                                         11

      McIntire contends that she was unlawfully seized when Dorff asked for her

identification. We disagree.

      Because McIntire does not challenge the trial court's findings of fact, they

are verities on appeal. State v. O'Neill, 148 Wn.2d 564, 571,62 P.3d 489(2003).

                                       - 3-
No. 77730-1-1/4

We review the trial court's conclusions of law de novo. State v. Duncan, 146

Wn.2d 166, 171,43 P.3d 513(2002).

       A person is seized under article 1, section 7 of the Washington Constitution

"only when, by means of physical force or a show of authority,' his or her

freedom of movement is restrained and a reasonable person would not have

believed he or she is (1)free to leave, given all the circumstances, or (2)free to

otherwise decline an officer's request and terminate the encounter." O'Neill, 148

Wn.2d at 574 (citations and internal quotation marks omitted)(quoting State v.

Young, 135 Wn.2d 498, 510, 957 P.2d 681 (1998)). "[The 'reasonable person'

test presupposes an innocent person." Florida v. Bostick, 501 U.S. 429, 438,

111 S. Ct. 2382, 115 L. Ed. 2d 389(1991). The standard is "a purely objective

one, looking to the actions of the law enforcement officer." Young, 135 Wn.2d at

501. The defendant bears the burden of proving that a seizure occurred. O'Neill,

148 Wn.2d at 574.

      "[Mot every encounter between a police officer and a citizen is an

intrusion requiring an objective justification." State v. Rankin, 151 Wn.2d 689,

695, 92 P.3d 202(2004)(alteration in original)(quoting United States v.

Mendenhall, 446 U.S. 544, 553, 100 S. Ct. 1870, 64 L. Ed. 2d 497(1980)).

      "Examples of circumstance that might indicate a seizure, even
      where the person did not attempt to leave, would be the threatening
      presence of several officers, the display of a weapon by an officer,
      some physical touching of the person of the citizen, or the use of
      language or tone of voice indicating that compliance with the
      officer's request might be compelled.... In the absence of some
      such evidence, otherwise inoffensive contact between a member of
      the public and the police cannot, as a matter of law, amount to a
      seizure of that person."


                                         4
No. 77730-1-1/5

Young, 135 Wn.2d at 512 (alteration in original)(quoting Mendenhall, 446

U.S. at 554-55).

       Thus, "the police are permitted to engage persons in conversation and ask

for identification even in the absence of an articulable suspicion of wrongdoing."

Young, 135 Wn.2d at 511. Moreover, "[w]hile most citizens will respond to a

police request, the fact that people do so, and do so without being told they are

free not to respond, hardly eliminates the consensual nature of the response."

Immigration & Naturalization Serv. v. Delgado, 466 U.S. 210, 216, 104 S. Ct.

1758, 80 L. Ed. 2d 247(1984).

       Here, the trial court found that Dorff asked for McIntire's identification in a

"normal, non-threatening tone." Nothing in the record indicates that the officers

used any show of force or authority, commanded McIntire to relinquish her

identification, or prevented her from leaving without first complying with the

officers' request. Although the record does not establish for how long Dorff

retained possession of McIntire's driver's license, it is clear that he did not

remove the license from her presence.

       Under these circumstances, McIntire fails to demonstrate that a seizure

occurred when the officers asked for her identification. See, e.g., O'Neill, 148

Wn.2d at 578-80(no seizure occurred when officer shined spotlight on

defendant's car, approached car and shined flashlight into it, asked defendant to

roll down window, asked defendant to try to start car, and asked defendant for his

identification); State v. Hansen, 99 Wn. App. 575, 579, 994 P.2d 855(2000)(no

seizure occurred when an officer requested the defendant's identification and


                                          5
No. 77730-1-1/6

handed it to another officer, who took note of the defendant's name and birthdate

in the presence of the defendant); State v. Smith, 154 Wn. App. 695, 700, 226

P.3d 195(2010)(no seizure occurred when an officer requested the defendant's

identification and remained in close proximity of the defendant while holding the

identification). Because McIntire fails to demonstrate any constitutional violation,

the trial court properly denied her motion to suppress.

                                         Ill

      The State has indicated that it will not seek appellate costs in this appeal.

Accordingly, we direct that no such costs be imposed. RAP 14.2.

       Affirmed.



We concur:



                   AcS




                                         6